Title: From Thomas Jefferson to Yusuf Qaramanli, Pasha and Bey of Tripoli, 21 May 1801
From: Jefferson, Thomas
To: Qaramanli, Yusuf


               
                  Great & respected friend.
                  May 21. 1801.
               
               The assurances of friendship which our Consul has given you, & of our sincere desire to cultivate peace & commerce with your subjects, are faithful expressions of our dispositions, and you will continue to find proofs of them in all those acts of respect & friendly intercourse which are due between nations standing as we do in the relations of peace & amity with each other. at the conclusion of our treaty with you we endeavored to prove ourselves contented with it by such demonstrations as were then satisfactory to you; and we are disposed to believe that in rendering into another language those expressions in your lre of the 25th. of May last which seem to imply expectations inconsistent with the faith of that transaction your intentions have been misconstrued.—on this supposition we renew to you sincerely assurances of our constant friendship and that our desire to cultivate peace & commerce with you continues firm & unabated.
               We have found it expedient to detach a squadron of observation into the Mediterranean sea, to superintend the safety of our commerce there & to exercise our seamen in nautical duties. we recommend them to your hospitality and good offices should occasion require their resorting to your harbours. we hope that their appearance will give umbrage to no power for, while we mean to rest the safety of our commerce on the resources of our own strength & bravery in every sea, we have yet given them in strict command to conduct themselves towards all friendly powers with the most perfect respect & good order it being the first object of our sollicitude to cherish peace & friendship with all nations with whom it can be held on terms of equality & reciprocity.
               I pray God very great and respected friend that he may have you always in his holy keeping.
            